DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The Office Action dated 03/07/2022 mistakenly stated that the terminal disclaimer filed on February 9", 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/627,038 has been reviewed and is accepted.
This terminal disclaimer was disapproved for failing to name both applicants (see Terminal Disclaimer review decision 02/10/2022 in application file wrapper). 
However, this issue is moot in view of amendments to the present application and Application Number 16/627,038. 
Response to Arguments
Applicant’s arguments, see page 11, filed 04/12/2022, with respect to the rejection(s) of claim(s) 13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lu and Binnard et al. (WO 2013090123 A1, hereinafter “Binnard”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Binnard.
Regarding claim 13, Lu teaches an actuator (fig. 1A and 1C; col. 4, lines 23-29) comprising: 
a magnet structure including a plurality of first magnets each having an N-pole magnetic pole face (fig. 1C, 112B with up arrow) positioned at a first plane (fig. 1C, X-Y plane) extending in a first direction (Y-direction) (col. 5, lines 63-65 and col. 6, lines 1-3) and a second direction perpendicular to the first direction (fig. 1C, X-direction) and a plurality of second magnets each having an S-pole magnetic pole face (fig. 1C, magnet 122B with down arrow) positioned at the first plane (fig. 1C, X-Y plane; col. 5, lines 63-65 and col. 6, lines 1-3);

    PNG
    media_image1.png
    711
    847
    media_image1.png
    Greyscale

a support substrate supporting the magnet structure (fig. 1C, 110),
a first wiring (fig. 1C, 128A) provided on a second plane parallel to the first plane (col. 4, lines 37-58); and 
a second wiring (fig. 1C, 128B) provided on a third plane parallel to the first plane (col. 4, lines 37-58), 
wherein the magnet structure includes a first array in which the first and second magnets are alternately arranged in the first direction (fig. 1C, Y-direction) col. 5, lines 5-13) and a second array in which the first and second magnets are alternately arranged in the second direction (fig. 1C, X-direction) (col. 5, lines 5-13), 
wherein the first wiring crosses in the second direction at least some of the first and second magnets included in the first array (fig. 1C, wiring 128A can be seen to cross magnet pieces 112B in Y-direction) (col. 4, lines 43-56), and 
wherein the second wiring crosses in the first direction at least some of the first and second magnets included in the second array (fig. 1C, wiring 128B can be seen to cross magnet pieces 112B in X-direction) (col. 4, lines 43-56).
Lu does not teach wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure.
Binnard teaches a linear motor for a lithography with a support substrate (Fig. 2C, 42) for the magnet array structure (Fig. 2C, 48) (“Referring to Figure 2C, a cross section illustrating the housing 32, cover plate 42 and coils 48 of the array is illustrated”, [0029]) (“In various embodiments, the array may be either a magnet or coil array”, [abstract]) wherein a thermal diffusivity of the support substrate is lower than that of the magnet structure (“In various embodiments, the cover plate is made of a low thermal conductivity material, such as carbon fiber or a polymer sheet. The use of a material with low thermal conductivity helps insulate the array environment from temperature variations”, [0009]).  

    PNG
    media_image2.png
    440
    750
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Lu so that the thermal diffusivity of the support plate was lower than that of the magnet array as taught by Binnard.
	This has the advantage of insulating the magnet array from temperature variations that could adversely impact the magnetic characteristics of the array (“In various embodiments, the cover plate is made of a low thermal conductivity material, such as carbon fiber or a polymer sheet. The use of a material with low thermal conductivity helps insulate the array environment from temperature variations”, [0009]).
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Binnard and Takahashi’998.
Regarding claim 2, Lu in view of Binnard teaches the actuator as claimed in claim 13. Lu further teaches wherein the first and second wiring parts are configured to flow current in opposite directions, and wherein the third and fourth wiring parts are configured to flow current in opposite directions. (In figure 4A of Lu, reference 128A corresponds to the first wiring and reference 128B corresponds to the second wiring. The figure of 3A demonstrates the characteristics of the wirings in Lu. Reference A1 would correspond to the first (third) wiring part and reference A1’ would correspond to the second (fourth) wiring part. Lu teaches an embodiment where A1 and A1’ flow current in opposite directions (col. 10, lines 36-40).
	Lu in view of Binnard does not teach wherein the first wiring includes a first wiring part that crosses the first magnets in the second direction and a second wiring part that crosses the second magnets in the second direction, wherein the second wiring includes a third wiring part that crosses the first magnets in the first direction and a fourth wiring part that crosses the second magnets in the first direction.
	Takahashi’998 teaches an actuator wherein the first wiring (fig. 2A, 204) includes a first wiring part that crosses the first magnets in the second direction (fig. 2A where 204 crosses magnets 202 of row one in the vertical direction) and a second wiring part that crosses the second magnets in the second direction (fig. 2A where wiring 204 crosses magnets 202 of row two in the horizontal direction). 

    PNG
    media_image3.png
    856
    785
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the actuator of Lu in view of Binnard so that the first wiring had a part crossing the first magnets in one direction and a part crossing the second magnets in another direction. 
	This would have the advantage of improving the magnetic flux generated by the stator in the rotor when using an array of alternating polarity magnets (Takahashi’998 col. 12, lines 26-31).
Regarding claim 6, Lu in view of Binnard and Takahashi’998 teaches the actuator as claimed in claim 2. Lu does not teach the first wiring being formed into a meander shape on the second plane, and the second wiring being formed into a meander shape on the third plane. 
	Takashi’998 further teaches wiring located on multiple planes (col. 10, lines 19-26) and used in a meandering shape to drive a magnet structure (fig. 2A, 204). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conductors used in the actuator of Lu in view of Binnard to include the meandering shaped wiring disclosed by Takahashi’998.
	This would have the advantage of improving the magnetic flux generated by the stator in the rotor when using an array of alternating polarity magnets by creating more spaces where the driving winding overlaps the magnets (Takahashi’998 col. 12, lines 26-31).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Binnard and Takahashi’691. 
	Regarding claim 12, Lu in view of Binnard discloses the actuator of claim 13. Lu in view of Binnard does not disclose an actuator further comprising an optical lens and a circuit board supporting the first and second wirings, wherein the optical lens is fixed to one of the circuit board and magnet structure. 
Takahashi’691 teaches a magnetic actuator and a circuit board supporting the first and second wirings (i.e. the wirings are attached to a circuit board, fig. 1, ref. 87; col. 11, lines 5-9) and an optical lens is attached to the magnet structure (fig. 4A; col. 4, lines 28-31). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the actuator of Lu by attaching the wirings to a circuit board and attaching an optical lens to the magnet structure as taught by Takahashi’691 in order to allow the actuator of Lu to be used as a camera shake correction device (Takahashi’691, col. 1, lines 15-18).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Binnard, Takahashi’998, and Feyrer (WO 2017025137 A1). 
Regarding claim 28, Lu in view of Binnard and Takahashi’998 teaches the actuator as claimed in claim 6. 
Lu does not teach wherein the first wiring includes a plurality of first meander lines extending in the first direction and arranged in the second direction, and wherein the second wiring includes a plurality of second meander lines extending in the second direction and arranged in the first direction.
Feyrer teaches a linear actuator positioning system wherein the first wiring (Fig. 4a, 43a) includes a plurality of first meander lines extending in the first direction and arranged in the second direction, and wherein the second wiring (Fig. 4b, 43b) includes a plurality of second meander lines extending in the second direction and arranged in the first direction (“Figure 4a is a schematic representation of lines in an x-winding section, viewed perpendicular to the x-y plane; Figure 4b is a schematic representation of lines in a y-winding section, viewed perpendicular to the x-y plane”, [0168]-[0171]).

    PNG
    media_image4.png
    427
    703
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the actuator of Lu by substituting the first and second windings of Lu for the sets of meandering windings taught by Feyrer. 
	This would have the advantage of creating many magnetic field strength maxima and minima which would help facilitate independent movement in the two directions (“In particular, when the traveling magnetic fields each have a large number of north pole and south pole sections, the superimposition of the two traveling fields results in a resulting magnetic field 55, the magnetic field strength of which has a large number of maxima and minima distributed in a matrix over the overlapping area or the common x-y area of the winding sections or has north and south pole sections”, [0270]). 
Allowable Subject Matter
Claims 14-27 and 29 are allowed. The following are reasons for allowance.
Regarding claim 14, De Weerdt teaches an actuator comprising: a magnet structure (Fig. 2C) (“FIG. 2c schematically depicts the position of a coil on the magnet plate of FIG. 2a wherein the magnetic flux linked to the coil is at its maximum”, [0040]) having a plurality of magnets each having a magnetic pole face on a first flat plane (Fig. 2C, N or S indication North or South pole face), wherein the plurality of magnets include first, second, third, and fourth magnets (see labeled magnets of modified Fig. 2C below), wherein the first and second magnets are adjacent to each other in a first direction, wherein the third and fourth magnets are adjacent to each other in the first direction, wherein the first and fourth magnets are adjacent to each other in a second direction perpendicular to the first direction, wherein the second and third magnets are adjacent to each other in the second direction, wherein the magnetic pole face of each of the first and third magnets on the first flat plane is an N-pole, and wherein the magnetic pole face of each of the second and fourth magnets on the first flat plane is an S-pole. 

    PNG
    media_image5.png
    353
    356
    media_image5.png
    Greyscale

De Weerdt does not teach a first wiring including first, second, third, and fourth sections, wherein the first, second, third, and fourth sections of the first wirings cross the first, second, third, and fourth magnets in the first direction, respectively, and wherein the first and third sections of the first wiring and the second and fourth sections of the first wiring are configured to flow current in opposite directions; and 
a second wiring including first, second, third, and fourth sections, wherein the first, second, third, and fourth sections of the second wirings cross the first, second, third, and fourth magnets in the second direction, respectively, and wherein the first and third sections of the second wiring and the second and fourth sections of the second wiring are configured to flow current in opposite directions.
Feyrer teaches a first and second meandering (Fig. 4a and 4b, respectively) wiring for an actuator with a first (Fig. 4a, part in y-direction with up arrows), second (Fig. 4a, part in x-direction), and third part (part in y-direction with down arrows). However, the magnet array of Feyrer is different than that of the claimed invention and the wiring of Feyrer is different such that it lacks the five parts overlapping the five adjacent magnets as claimed. 
	The prior art fails to anticipate or render obvious this limitation of in view of all the limitations of the claim. 
	Claims 15-24 are allowable by virtue of their dependence on claim 14. 
	Regarding claim 25, De Weert teaches an actuator comprising: a magnet structure (Fig. 2C) (“FIG. 2c schematically depicts the position of a coil on the magnet plate of FIG. 2a wherein the magnetic flux linked to the coil is at its maximum”, [0040]) having a plurality of magnets each having a magnetic pole face on a first flat plane (Fig. 2C, N or S indication North or South pole face), wherein the plurality of magnets include first, second, third, fourth, and fifth magnets (see labeled magnets of modified Fig. 2C below), wherein the first, second, and third magnets are arranged in a first direction such that the second magnet is arranged between the first and third magnets in the first direction, wherein the second, fourth, and fifth magnets are arranged in a second direction perpendicular to the first direction such that the second magnet is arranged between the fourth and fifth magnets in the second direction, wherein the magnetic pole face of the second magnet on the first flat plane is an N-pole, and wherein the magnetic pole face of each of the first, third, fourth, and fifth magnets on the first flat plane is an S-pole.

    PNG
    media_image6.png
    353
    356
    media_image6.png
    Greyscale

De Weerdt does not teach a first wiring including first, second, and third sections extending in the second direction and fourth and fifth sections extending in the first direction, wherein the first, second, and third sections of the first wirings overlap the first, second, and third magnets, respectively, wherein each of the first and second sections of the first wiring having a first end in the second direction, wherein each of the second and third sections of the first wiring having a second end in the second direction, wherein the fourth section of the first wiring is connected between the first end of the first section of the first wiring and the first end of the second section of the first wiring, and wherein the fifth section of the first wiring is connected between the second end of the second section of the first wiring and the second end of the third section of the first wiring; and
 a second wiring including first, second, and third sections extending in the first direction and fourth and fifth sections extending in the second direction, wherein the first, second, and third sections of the second wirings overlap the fourth, second, and fifth magnets, respectively, wherein each of the first and second sections of the second wiring having a third end in the first direction, wherein each of the second and third sections of the second wiring having a fourth end in the first direction, wherein the fourth section of the second wiring is connected between the third end of the first section of the second wiring and the third end of the second section of the second wiring, and wherein the fifth section of the second wiring is connected between the fourth end of the second section of the second wiring and the fourth end of the third section of the second wiring.
Feyrer teaches a first and second meandering (Fig. 4a and 4b, respectively) wiring for an actuator with a first (Fig. 4a, part in y-direction with up arrows), second (Fig. 4a, part in x-direction), and third part (part in y-direction with down arrows). However, the magnet array of Feyrer is different than that of the claimed invention and the wiring of Feyrer is different such that it lacks the five parts overlapping the five adjacent magnets as claimed. 
	The prior art fails to anticipate or render obvious this limitation of in view of all the limitations of the claim. 
	Claims 26, 27, and 29 are allowable by virtue of their dependence on claim 25. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834